             Case 2:20-cv-00221-cr Document 3 Filed 01/27/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF VERMONT

___________________________________________
 SAIM SARWAR, Individually                 )
                                           )
             Plaintiff,                    )
                                            )
      v.                                   )                  Civil No.: 2:20-cv-221
                                           )
 FAIRBANKS INN, LLC,                       )
                                           )
             Defendant                     )
___________________________________________)


                           DEFENDANT'S MOTION TO DISMISS
                        AND FOR IMPOSITION OF COSTS AND FEES

       Defendant Fairbanks Inn, LLC, by and through its counsel, Phillips, Dunn, Shriver &

Carroll, P.C., pursuant to Fed. R. Civ. Proc. 12(b)(1), hereby moves to dismiss Plaintiff Saim

Sarwar’s Complaint on the grounds that the Court lacks subject matter jurisdiction over the claims

asserted therein and in support thereof files its separate Memorandum in Support of Motion to

Dismiss and for Imposition of Costs and Fees.

       WHEREFORE, Defendant Fairbanks Inn, LLC requests that this Court issue an Order

granting Defendant’s Motion to Dismiss Plaintiff's Complaint with prejudice, entering judgment in

favor of Defendant for its costs and its reasonable attorney’s fees, and providing such other relief as

the Court deems appropriate.

         Dated this 27th day of January, 2021.

                                              FAIRBANKS INN, LLC


                                              __/s/ David N. Dunn_________
                                              David N. Dunn, Esq.
                                              Phillips, Dunn, Shriver & Carroll, P.C.
                                              147 Western Ave
                                              Brattleboro, VT 05301
                                              (802) 257-7244 x112
                                              ddunn@pdsclaw.com
